United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 17-2808
                          ___________________________

                               United States of America

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                                   Terry L. Sanders

                        lllllllllllllllllllll Defendant - Appellant
                                        ____________

                      Appeal from United States District Court
                  for the Eastern District of Arkansas - Little Rock
                                   ____________

                               Submitted: April 5, 2018
                                Filed: April 11, 2018
                                   [Unpublished]
                                   ____________

Before GRUENDER, BOWMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

      In this direct criminal appeal, Terry Sanders challenges the order of the district
     1
court revoking his supervised release and imposing a 20-month sentence. His

         1
       The Honorable J. Leon Holmes, United States District Judge for the Eastern
District of Arkansas.
counsel has moved to withdraw, and has submitted a brief discussing the substantive
reasonableness of the revocation sentence. Sanders has filed pro se briefs, arguing
that the district court failed to explain adequately the revocation sentence, and
challenging his underlying conviction and sentence.

       Upon careful review of the record, we conclude that Sanders’s revocation
sentence was not substantively unreasonable, as the district court considered the 18
U.S.C. § 3553(a) factors, and there was no indication the court overlooked a relevant
factor or committed a clear error of judgment in weighing the relevant factors. See
United States v. Johnson, 827 F.3d 740, 744 (8th Cir. 2016) (standard of review). We
further conclude that the district court adequately explained its rationale for the
revocation sentence. See United States v. Krzyzaniak, 702 F.3d 1082, 1085 (8th Cir.
2013) (district court’s explanation is sufficient if record as whole demonstrates court
considered relevant factors). We also reject Sanders’s challenge to his underlying
conviction and sentence. See United States v. Miller, 557 F.3d 910, 913 (8th Cir.
2009) (defendant may challenge validity of his underlying conviction and sentence
through direct appeal or habeas corpus proceeding, not through collateral attack in
supervised-release revocation proceeding). Accordingly, we grant counsel leave to
withdraw, and we affirm. We also deny Sanders’s appellate motion to correct the
presentence report.
                         ______________________________




                                         -2-